Citation Nr: 0421229	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  00-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

2.  Entitlement to compensation for diabetes mellitus under 
the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to compensation for impotency under the 
provisions of 38 U.S.C.A. § 1151.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had active service from March 1974 to July 1974, 
and from August 1974 to February 1975.  

The veteran does not currentently have a representative.

This appeal arises from an April 2000 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's claims for service 
connection for diabetes mellitus, and for compensation under 
38 U.S.C.A. § 1151 for diabetes mellitus and for impotency.

In May 2001, the Board remanded the appeal to develop 
relevant evidence, and for compliance with VA's duties to 
notify and assist claimants, as outlined in the Veteran's 
Claims Assistance Act (VCAA), and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326 (2003).

The RO took steps in response to the remand, and returned the 
case to the Board.  In May 2002, the Board undertook 
development of additional evidence relevant to the veteran's 
claims on appeal, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Circuit Court).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view of 
the Circuit Court's order, in July 2003, the Board remanded 
the case to the RO for review, with consideration of all of 
the evidence of record.

The RO issued a supplemental statement of the case (SSOC) in 
September 2003.  In a November 2003 statement, the veteran 
indicated that he had been exposed to the herbicide Agent 
Orange during service, and that service connection for 
diabetes mellitus should be considered in light of that 
exposure.  In December 2003, the RO issued another SSOC.  The 
RO then returned the case to the Board for appellate review.

For reasons explained below, the appeal is again REMANDED.  
The remand is to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The VCAA and its implementing regulations, supra, outline 
VA's duties to assist a claimant in obtaining evidence 
necessary to substantiate a claim, and to notify a claimant 
regarding the evidence needed and who will be responsible for 
obtaining needed evidence.  The VCAA requires VA to inform a 
claimant of the evidence needed to substantiate the claim, of 
what evidence the claimant is responsible for obtaining, and 
of what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a).  VA has elaborated on these requirements by 
undertaking to inform claimants to submit relevant evidence 
in their possession.  38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice requirement is not met unless VA can point to 
a specific document in the claims file.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has issued notices regarding evidence needed to 
support the claims on appeal.  The notices, however, have not 
provided all of the information required under VCAA.  In 
addition, full VCAA notice has not been provided regarding 
the veteran's claim that he has diabetes due to herbicide 
exposure during service.  Thus, the RO has not yet provided 
the veteran with the full notices required under VCAA.  The 
Board is required to remand the claim for the RO to provide 
the necessary notices to the veteran.  Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004).

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should provide the 
veteran with the notices required under 
the VCAA and its implementing 
regulations.  The notices should identify 
the evidence needed  to substantiate the 
his claims for service connection, for 
service connection for diabetes mellitus 
due to herbicide exposure, and for 
compensation, under 38 U.S.C.A. § 1151, 
for conditions claimed as incurred as a 
result of actions or omissions at a VA 
medical facility; tell him what evidence 
he is responsible for obtaining, and what 
evidence VA will undertake to obtain.

The AMC or RO should inform the veteran 
that each of his claims for compensation 
under 38 U.S.C.A. § 1151 (i.e., those 
regarding diabetes and impotency) could 
be supported by the following: Evidence 
that the veteran has additional 
disability that was caused by actions or 
omissions at a VA medical facility; and 
evidence that such additional disability 
was caused by carelessness, negligence, 
lack of proper skill, error in judgment, 
or other fault, or by an event that was 
not reasonably foreseeable.

The AMC or RO should inform the veteran 
that his claim for service connection for 
diabetes due to herbicide exposure could 
be supported by any of the following: 
Evidence that he was in Vietnam during 
his service in 1974 and 1975; evidence 
that he was exposed to an herbicide agent 
in any location where he served; medical 
evidence or opinion linking his diabetes 
to herbicide exposure during service.

The AMC or RO should inform the veteran 
that VA will not take any steps to obtain 
additional evidence to support his claims 
on appeal, and that he is responsible for 
submitting any additional evidence.

The AMC or RO should tell the veteran to 
provide any evidence in his possession 
that pertains to his claims on appeal.

2.  After allowing the veteran an 
opportunity to submit additional 
evidence, the RO should readjudicate the 
veteran's claims on appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


